DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 8 of copending Application No. 16/461,588 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Ni-based alloy wire overlapping the composition of claims 1, 3, 5-6, and 8 as follow:
Element
Instant (%)
16/461588 (%)
C
0.001-0.060
0.0100-0.0800
Si
0.01-3.00
0.010-0.800
Mn
0.01-6.00
0.010-1.800
Mo
15.0-25.0
15.0-28.0
W
2.5-10.0
2.5-8.5

0.002-0.100
0.002-0.120
Ni
65.0-82.4
65.0-82.3
Al
0-2.00
0-2.2
Ti
0-2.00
0-2.2
Cu
0-1.0
0.10-1.20
P
≤0.0200
≤0.025
S
≤0.0200
≤0.025
N
0-0.1000
0-0.150
O
0-0.0100
0-0.012
Fe
0-10.0000
0-12.0
Co
0-0.1000
0-0.150
Cr
0-1.0000
0-0.150
V
0-0.1000
0-0.150
Nb
0-0.1000
0-0.150
B
0-0.0100
0-0.015
Bi
0-0.0100
0-0.080
Ca
0-0.0200
0-0.025
REM
0-0.0300
0-0.030
Zr
0-0.1000
0-0.150
X = [Ta] + 10xREM
0.010-0.18
0.010-0.160


As outlined above, the composition of the instant Ni-based alloy wire for submerged arc welding and the composition of the Ni-based alloy core wire for a covered electrode overlap in scope and the courts have held that where claimed ranges overlap a prima facie 
It is noted that a Notice of Allowance has been issued in the ‘588 application.  However, as of the writing of this Office action the application has not published as a patent.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4 and 6-9 could be placed in condition for allowance upon filing of the requisite terminal disclaimer.
Relevant prior art to the instant claims is that of Graillat et al. (US 2007/0215586) which teaches a Ni-based welding wire and composition thereof, but the disclosed Mo is significantly lower than that which is claimed.  Barhorst et al. (US 2014/0332517) discloses the use of Ta as a grain control agent in welding alloys (abstract), but differs in that the nickel content is at most 5.0 wt.% and the compositions are iron-based (Table 1).  Zhang et al. (US 2015/0076130) teaches a Ni-based flux cored welding electrode (abstract), but differs in that the electrode contains 12-20.0 wt.% Cr (Paragraph 7).  Liu et al. (US 2015/0217412) teaches weld repair material of a Ni-based superalloy (abstract), but differs in that tantalum is specifically excluded from the material (Paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784